IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :          No. 2403 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 112 DB 2017
                                :
           v.                   :          Attorney Registration No. 76497
                                :
DANIEL W. McCARTNEY, JR.        :          (Montgomery County)
                                :
                Respondent      :


                                      ORDER


PER CURIAM


      AND NOW, this 4th day of August, 2017, upon consideration of the Verified

Statement of Resignation, Daniel W. McCartney, Jr., is disbarred on consent from the

Bar of the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply

with the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary

Board pursuant to Pa.R.D.E. 208(g).